DETAILED ACTION
Claims 1 and 17 are amended. Claims 1-20 are allowed.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/20/2020 and 03/15/2021 were filed after the mailing date of the final Office Action on 09/24/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.

Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the noted features of the applicant’s invention.

Brown1, Mohammad2, Puri3, Bates4, Peters5, and Adler6.

Brown teaches (¶ 0172-0176) showing a path from an initial source/field through all intermediate fields to a target field, thus showing an entire lineage, including even indirectly related sources/fields. This can be seen (¶ 0008) to involve even comparing tables and fields from different sources or data stores. This is further seen (¶ 0097) to involve populating fields based on different sources/source fields.
Brown essentially teaches (¶ 0190) fields that directly feed it and fields to which it directly contributes. This can involve (¶ 0095-0098) one or more fields being mapped into one or more receiving fields. Eventually, Brown allows (¶ 0115-0116) the user to view the data lineage to troubleshoot or review fields.

Mohammad teaches (¶ 0098-0103) producing data lineage information and (¶ 0010-0013) monitoring elements in an information environment.
The lineage information is shown in ¶ 0120 to also indicate transfer points between servers, databases, and/or applications.
The lineage information is also shown in ¶ 0162-0618 to include a map showing relationships between two or more points of data lineage information.

Puri teaches (¶ 0051) using a backlog trace to locate all records affected by a particular command, subsequently linking the records.

Bates teaches (¶ 0007-0009) semantically parsing to obtain the meaning of strings, the tense of verbs, and other similar determinations in an environment involving parsed tokens and source code.

Peters teaches (FIG. 4, col. 5, line 59-67) combining columns to serve as a key. Peters also teaches (FIG. 1, col. 3, line 20-27, line 58-col. 4, line 15) managing and mapping source data elements.

Adler, most recently cited but not relied upon in the final Office Action of 06/24/2019, teaches in ¶ 0026-0027 tracking the lineage of business tasks and items and FIG. 6, ¶ 0065 teaching a trace of an enterprise process involving semantic relations between verbs and the business context.

The resulting claim limitations appear to be directed to receiving a selection of a data element for tracing across disparate elements of an enterprise software system, intelligently parsing a representation of source code to locate and understand computing instructions where the data element was utilized through a verb-focused tracing, intelligently linking the data element to resources used in its computation, and using these link pairs to compute a data lineage that is then displayed.

The preceding is but a general overview of one interpretation of the claims and does not specify the further detail provided by the separate claim limitations.


Specifically, the prior art does not appear to fully address data lineage tracing across disparate elements of an enterprise software system, particularly in the manner described in the claims as further utilizing verbs acting on a selected data element and a context in which the verbs are then used.

The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. 

It is thereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEDIDIAH P FERRER whose telephone number is (571)270-7695.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.P.F/Examiner, Art Unit 2164                                                                                                                                                                                                        March 18, 2021

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Brown et al., U.S. Patent Application Publication No. 2016/0140204
        2 Mohammad et al., U.S. Patent Application Publication No. 2015/0012478
        3 Puri et al., U.S. Patent Application Publication No. 2013/0332423
        4 Bates et al., U.S. Patent Application Publication No. 2004/0153994
        5 Peters et al., U.S. Patent No. 9,483,537
        6 Adler et al., U.S. Patent Application Publication No. 2010/0114628